I dissent to that portion of the opinion which holds that it is proper, when the defendant is on trial for selling moonshine from his automobile, to prove that his mother three hours earlier sold moonshine from their home. If it was received for the purpose of showing that liquor was kept for sale, it would have been sufficient to have shown its presence in defendant's home without showing that the mother actually sold it. If, as stated, it was received to show that such liquor "was kept for sale" it is most assuredly "relevant" for that purpose. But it is not directed to the issue with defendant. The practical result was that the jury would believe defendant guilty because his mother had committed the same crime. It was not necessary to prove the mother made a sale. This evidence of her making a sale would naturally excite prejudice. It was highly inflammable. Obviously it had no other purpose in the case. The relation of mother and son is pointed out as a justification for the reception of the evidence and as giving it a "probative bearing * * *upon the defendant's guilt." It has this effect, merely because of the showing that the mother was guilty of the same offense. That very fact, to my mind, makes it objectionable. *Page 17 
I cannot believe that the ordinary juror would not be unduly and prejudicially influenced by such testimony. There are cases in which the necessary evidence involved the commission of other crimes, but this is not one of them. Upon the trial the learned court said: I don't think you can show a purchase from somebody else," but the state did show the purchase from the mother. The court then, in charging the jury, attempted to limit the effect of this proof to its tendency to show that liquor was being handled by defendant. For such purpose and upon this theory the state could have proved the presence of liquor in defendant's home without proving that the mother sold it, although there is nothing to show that the two offenders had a common supply. Presumably this is to be inferred from the fact that they are mother and son and live in the same home. I regard this case as establishing a dangerous rule. I think this testimony was of such "relevancy" and of such "probative bearing" not upon defendant's guilt, but upon the unfairness of his trial, that this conviction should not be permitted to stand. It needs no argument to support the assertion that, if the jury believed that the mother was violating the law, they would not be slow in convicting the son. The charge of the court could not restrict the effect of such testimony.
The law has never permitted a person to be convicted of a crime by evidence that another person has committed a similar crime. 22 C.J. 746 (49). Evidence of the commission of other crimes by the defendant is admissible when it tends corroboratively or directly to establish the defendant's guilt of the crime charged or some essential ingredient thereof. Questions of this character that may be doubtful should be resolved in favor of the accused. State v. Fitchette, 88 Minn. 145, 92 N.W. 527. *Page 18